Citation Nr: 1710770	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  11-34 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for sleep apnea, claimed as secondary to service connected fibromyalgia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. D. Logan, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1975 to July 1979 and February 1982 to March 1998.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2010 rating decision of the Columbia, South Carolina, Regional Office (RO) of the Department of Veterans Affairs (VA).

The Board remanded this claim, as relevant, for further development in March 2015.  The Veteran was afforded an additional opportunity to attend a VA examination and such was accomplished.  The VA examiner provided a medical opinion that addressed the questions regarding the relevant claimed disability listed in the remand.  Thus, VA has complied with the March 2015 remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998).

FINDING OF FACT

The evidence is in equipoise on the question of whether the Veteran's sleep apnea is related to her service-connected fibromyalgia.


CONCLUSION OF LAW

Resolving all doubt in the Veteran's favor, the criteria are met to establish service connection for sleep apnea as secondary to service-connected fibromyalgia.  38 U.S.C.A. §§ 1131, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks service connection for sleep apnea, claimed as secondary to service-connected fibromyalgia.  

Factual Background

The Veteran's service treatment records (STRs) show no complaints, treatment, or diagnoses of sleep apnea during service.  The STRs reflect that the Veteran had rhinoplasty surgery in December 1978 which was performed to correct a childhood hump deformity on the Veteran's nose.  She was discharged from her first period of active service in July 1979, and from her second period of active service in March 1998.

Post-service private treatment records indicate the Veteran had another surgery in 2006 for a deviated septum.  In November 2008, the Veteran was diagnosed with moderate sleep apnea after undergoing a sleep study, and treatment included the use of a Continuous Positive Airway Pressure (CPAP) machine.  

The Veteran has been in receipt of service connection for fibromyalgia since April 1998.    

In November 2009, the Veteran submitted an internet article from the Mayo Clinic that stated that sleep disorders that have been linked to fibromyalgia include sleep apnea, as relevant here. 

A VA compensation examination was provided in May 2011, and the examiner determined that sleep apnea was not caused by, or a result of, fibromyalgia.  However, because no rationale was provided, the opinion was deemed inadequate.

The Veteran was afforded another VA compensation examination in June 2015.  After review of the entire record, the examiner provided a medical opinion that it was less likely than not that the Veteran's sleep apnea was not related to service.  Additionally, he opined that the sleep apnea was not proximately due to, or aggravated by her service-connected fibromyalgia.

Additional articles were submitted by the Veteran in June 2016.  A Mayo Clinic article titled, "Fibromyalgia," indicates that the pain from fibromyalgia disrupts sleep and notes that many patients with fibromyalgia have other sleep disorders such as sleep apnea, as relevant.  An additional article from WebMD titled, "Sleep Apnea," indicates that nasal obstruction due to deviated septum, allergies, or sinus problems are risk factors for sleep apnea.

Pertinent Laws and Regulations Governing Service Connection Claims

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2014); 38 C.F.R. § 3.303 (a) (2016).  In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303 (d).   

To establish entitlement to direct service connection, there must be:  (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or an injury; and (3) competent and credible evidence of a nexus or link between the injury or disease in service and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Showing continuity of symptomatology since service under 38 C.F.R. § 3.303 (b) is an alternative means of linking a claimed disability to service, but is only available for the "chronic diseases" specifically enumerated in 38 C.F.R. § 3.309 (a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Relevant here, the Veteran's diagnosis of sleep apnea is not considered a chronic disease as listed under 38 C.F.R. § 3.309 (a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303 (b) do not apply.  See Walker, supra.

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2016).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge). 
Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  In doing so, equal weight is not accorded to each piece of evidence in the record as every item of evidence does not have the same probative value.  Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert, 1 Vet. App. at 53; see also 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.


Analysis

The medical evidence reflects that the Veteran was diagnosed with sleep apnea in November 2008.  See November 2008 Prattville Sleep Disorder Center treatment records. 

As noted above, the Veteran's STRs show no complaints, treatment, or diagnosis of sleep apnea during service.  

The first evidence of sleep apnea is not shown in the record until approximately 2008, after decades after service.

There is also no competent evidence of a nexus between sleep apnea and active service.  Notably, the June 2015 VA examiner determined that the Veteran's sleep apnea was less likely than not related to service.  He offered the rationale that there was no incident, event or illness during active duty that would have been causative in the Veteran developing obstructive sleep apnea (OSA).  He further noted that the December 1977 "rhinoplasty (and the conditions which caused the need for rhinoplasty) would not cause upper airway obstruction at the level of the oropharynx, which is the level of disease of OSA."  The Board notes that the second nasal surgery was conducted years after the Veteran's second period of active service.  

The Board also considered the Veteran's alternative assertion- that her sleep apnea is related to her service-connected fibromyalgia.  Lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).  The Veteran, as a layperson, is competent to report observable symptoms of sleep apnea, such as snoring.  In this case, however, the determination of any relationship between the Veteran's sleep apnea and her service connected fibromyalgia (or service) involves complex medical etiological questions upon which the Veteran is not competent to report.  The conclusions regarding causation and aggravation require specific, highly specialized, medical knowledge and training regarding the unseen and complex processes of the different body systems, knowledge of various risk factors, and causes or aggravations of fibromyalgia that the Veteran is not shown to possess.

Here, to address the question of secondary service connection, the Board obtained an additional etiology opinion.  In this regard, the June 2015 VA examiner examined the Veteran, reviewed the claims file to include the Mayo 
Clinic article submitted by the Veteran and other medical treatise information, and ultimately concluded that the Veteran's sleep apnea is less likely than not proximately due to, or aggravated by her fibromyalgia, and such evidence weighs against the claim.  

The Veteran's representative, in a March 2017 post-remand brief, challenges the opinion by asserting that at least from a legal standpoint, the VA opinion suggests that it is "at least as likely as not" that the Veteran's sleep apnea is due to her fibromyalgia.  

Although the examiner provided an unfavorable opinion, the Board finds that the examiner's rationale does contain statements favorable to the claim.  Indeed, the VA examiner acknowledged that the medical literature supports a link between sleep disturbances and disorders and fibromyalgia, but also noted that the medical literature and knowledge at this point is not strong enough to support that fibromyalgia is actually causative of obstructive sleep apnea.  In further explanation, the examiner then pointed to a "Spaeth" research article, which specifically states: 'the mechanisms potentially linking chronic widespread pain, sleep alterations and mood disorders have not yet been proven' and then goes on to discuss medical thought into the potential relationship on a theoretical basis.  The examiner then opined that theory and hypothesis are not strong enough support to state ">50% probability" that the sleep apnea is due to her fibromyalgia.   Notably, the Board finds that the examiner did not apply the correct legal standard, i.e., a greater than 50 percent probability is not required; rather, the correct standard of review for a service connection claim is 50 percent or greater ("at least as likely as not.)"   

The Board emphasizes that to resolve the issue of a causal link between obstructive sleep apnea and fibromyalgia, the evidence need only be in equipoise.  It need not be clearly determined whether a disability was caused by another disability.  38 C.F.R. § 3.303 (a).  See also Wise v. Shinseki, 26 Vet. App. 517 (2014) (medical literature discussing a link between a disability and another disability or service did not have to be established to the point of being generally accepted in the scientific community); Rucker v. Brown, 10 Vet. App. 67, 73(1997) (noting that the extent to which a theory is accepted in the scientific community is a factor that the Board may use in evaluating scientific evidence but in a merits adjudication, the evidence need only reach equipoise).

Thus, based on the body of evidence in this case, the Board finds that the June 2015 VA opinion, itself, places in relative equipoise the issue of whether the Veteran's sleep apnea is related to her fibromyalgia.  Under the benefit of the doubt rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the appellant shall prevail upon the issue.  Ashley v. Brown, 6 Vet. App. 52, 59 (1993); see also Massey v. Brown, 7 Vet. App. 204, 206-207 (1994).

In light of the favorable decision as it relates to the grant of the benefit sought, discussion of the notice and assistance provisions of the Veterans Claims Assistance Act of 2000 (VCAA) is unnecessary.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

ORDER

Service connection for sleep apnea as secondary to service-connected fibromyalgia is granted.

____________________________________________
S. B. Mays
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


